DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant requested rejoining claim 1 with claims 2-17, because “claim 2 further limits the definition of the "granular salt material" as defined in claim 1 from which it depends. Claim 1 on the one hand and claim 2 on the other hand therefore differ in scope and are related as genus (claim 1) and species (claim 2) and are therefore properly examined together since a search of the species (claim 2) will necessarily be coextensive with a search of the genus (claim 1) and vice versa.”
Applicant’s request is granted and all claims are examined together.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 and 2 rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al (US 20130172521) in view of Richardson et al (US 4603193), both cited in IDS. 

Nakai discloses a method for producing a nylon salt powder by allowing diamine and  dicarboxylic acid powder to react, where the content of water is regulated to be 5% by mass or less in relation to the total amount of the monomers above (see Abstract).

Nakai teaches that the powder means to have a granular form, with the particle size of approximately 5 um to 2 mm (see 0031).

Nakai discloses a method for producing nylon using the nylon salt powder obtained by the procedure above by solid phase polymerization. Such polymerization takes place at a temperature equal to or higher than 180° C (see 0062-0063).
 
Nakai fails to teach a flash granulation step in the salt preparation.

Richardson teaches a nylon salt reparation, which includes a flashing step at 600 F-1000 F range and residence time is 25 to 50 seconds. (see 5:55).

Richardson discloses that the nylon salt powder, prepared by the method above has a high surface to volume ratio (see 1:25) and therefore, has improved reactability.

Therefore, it would have been obvious to a person of ordinary skills in the art to use Richardson’s flashing procedure in Nakai’s process in order to obtain a nylon salt with improved reactability.

Allowable Subject Matter

3.  Claims 3-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art Richardson et al (US 4603193) (cited above) discloses flashing at 600 F-1000 F range (i.e. 315 C-538 C), which is well above the claimed temperature range. In addition, Richardson teaches a preheater, operating at about 550 F (see claim 1), where the polycondensation resulting in a polyamide inevitably takes place.
However, Richardson uses the temperature range, which is much higher that the claimed one.
Beaver et al (US 4627940) depicts a scheme of nylon salt enriched with adipic acid production.
In particular, Beaver teaches that the drain line 4 is connected to recirculating feed line 5, which runs through heat exchanger 6. It is also connected to hopper truck 7 by line 4, which in turn feeds spray nozzles 8 through shafts 11 and drains 12 to exit line 13, through pump 14 and return feed line 15 (see 2:65) (see Figure 1).
However, Beaver teaches that salt temperature is about 60C (see 4:20), which is significantly lower than claimed 150-230C and the process above does not result in a granular nylon salt.

Nakai et al (US 201301072521) discloses production of a nylon salt powder where a content of water is regulated to be 5% by mass or less in relation to a total amount of the dicarboxylic acid powder and a diamine (see claim 1).
Nakai teaches the heating temperature is set at 100 to 210C (see claim 2). The process includes the step of heating a diamine to a temperature equal to or higher than the melting point and spraying it to the dicarboxylic acid powder (see claim 3).
However, the reference does not teach a step of spraying a nylon salt into a flashing chamber.
As a result, dependent claims 3-17 are objected.









4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765